                                          U.S. Department of State
                        CERTIFICATE TO BE ATTACHED TO DOCUMENTARY
                            EVIDENCE ACCOMPANYING REQUISITIONS IN
                               THE UNITED STATES FOR EXTRADITION
                                     AMERICAN FOREIGN SERVICE


                                                                                 06-30-2014
                                                                      Place and Date (mm-dd-yyyy)

                      Paul L. Boyd                                               Consul General
                        Name                                                          Title
       States of America at                                           Seoul, Korea

       y that the annexed papers, being                          supporting documents



        e used upon an application for the extradition from the United States of America
                                        Hyukkee YOU


        he crime of           violating the Act on the Aggravated Punishment, etc.

         ecific Economic Crimes (Embezzlement), etc.

          been committed in                                       Republic of Korea
           legally authenticated so as to entitle them to be received in evidence for similar purposes by

                                      Republic of Korea

          tle 18, United States Code, Section 3190.

           hereof I hereunto sign my name and cause my seal of office to be affixed

               30th            day of                               June 2014
                                                                 Month and Year




                                                  a(A/     CV-Signature


                                                          Paul L. Boyd, Consul General
                                                   Type Name and Title of Certifying Officer
                                                        of the United States of America.




DS-
04-2
                                                                                               EX-YOO-S1-00001
              |[|
     MINISTRY OF JUSTICE
        Republic of Korea




1.




2.




                      20141




                              EX-YOO-S1-00002
EX-YOO-S1-00003
                                   ft
    ftk       ft-klb                                         ft
                                                             ft#3ft
          ftM*ft
                                            ft                                    ft
   k ft                                          ftll                                     ft
   ftftftft                                ftoios
   ft                             ftH                                                    ftkftft
                                                                      ftkii
          -ft!         ft                           ft                         ftftl 1
                                                                      -ft! 1ft ftfti
                                                   ftftftk                              ftfti
                        ftkiblk   ftkftk                                       ftftft              TT
  ftM-oll              ftkfe-ft     ft^ ftft                                  ftigTft
                                  ftft^k Toft                 ftll
                                                 to
                                                                   tfflftH

1.2.4.                                            ftftMM
                           ftH

1.3.



                            fttflft
         ftjiM                                   Ml



                                                              -
                       —




                                                        ft

           fttflft(457Jl)                               ft
           ftMM(437fl)

                                 .




1.4.                                  ftfio]^   ZLftfl-JS.7]-ft

                                                                  ft^}^
                                                                   Ml
              ftH.1
                                                  _




                       11
                        §1            331         266        320            X


                                      521         274        185      -14
                                                                     EX-YOO-S1-00004
                                                     493       216             430
                                                  1783         976            1058
                                                     495       323             793




1.5.                                              MA       MAM-                        AHAEPRESS

                  AHAEPRESS                                                       MM         A

                                                MA                   A

                                                           A                  ftMMM

                                                       AM                              M»

                                                CENTRIC

        ftfts                                                              A                     MM,

                       CENTRIC                                    ftftMM      A

                                 MM

                   MAM                                                            As


                  AM                              A M MAM                                        MAM
                                                                         MM                      AAA
                              MA                                     A

                                                                                            MM A M
                                      ftjiofl



1.5.2                                           MM



                                                                                       MA

                       MA        ft                                        MM                     ftMM



                ftMM

                 MM



                                                                                            EX-YOO-S1-00005

                                                 - 3-
1.6.                                                         MM
                       MAS.                                       ASM
       A                  AMM, MA ASMA                              A
                                       MM
       AM                           ft
                   MAMA
         MAMA                     ft,
       AM,                  AMM         MS
       MS               AM      AM, (DMA*
       AMM                   MS   39.4%*       AM     MS            (D
                    As,                    AM MS 32%*
                             MS 18.21%,        MS                  AM
                              AS                                  MAM,
              7}                            MM MA                A



                                            SAM         SAM
                                              MM         MA           ASM
               AA AAA               As                               A
                        AM                                   M
         Ml                                MSA



1.6.2.

         AA                  MAMA                                   AM
              MA                                 AM   A AM
         AA                  AA AM




                                                             EX-YOO-S1-00006
                                        -   -
EX-YOO-S1-00007
                           ftkb                             bk
                                                                         Mb
                      Mb                              Vbkk bk                  k
                                   2
                                   '£
                              ftfta^                   '6
                                                                               b
    fefe
   ftb                                          bk
                                                                          -4.' .7 .• '   '•
                                                                 Mk
                                                                              lb
    •8
           ftftk Mk                                     bb
                                                             "
                                            ftbbblb
    bk                bk
                                                                      ~ TZZ
                                                                                   lb
                                                                                         zz
     b                                                                    Mb
                                                                                         tz
                                                                                              z
2.2.2.1.                  2014. 5. 6.
                  AM                                      ftri    ft*ftftftft                            ft
                                                                                A                     41
                                     ft24
                   2014. 5. 9. ft*A A                     ft*           Aft

2.2.3. (1)424                                           2014. 4. 30.
                                       41
         4                                                   A                      MM           ft4
         4 ft! ft                           l i f t s ZL 4 4 4                           AM
                       ftftft

2.2.4.                  41                   2014. 5. 1.                            ft ft
                                                                            4ft
                            lifts
         ft 41 ftft                                              ftAAA               AM                ft!
                                       ft!               ftis*                  aft}                   ft
       . ft!A                                                          ftftft

2.3.     ftftAA


                       2.2.1. ~ 2.2.4.4



       1 4 AAA                                 ftftss      ftft7}*44*
                  ft            AS                                                            4 4 f t ftft
                                                          As,
             ft          Aft

2.3.1.                                          ftlftS 2014. 5. 14.
         ftftlH                                     ftftft                                               4
                                                                                                EX-YOO-S1-00008

                                                  -fi-
2.3.2.                      ftft      ftl ftftll           2014. 5. 12.
                                                       ftlftft



2.4.


          2.2.1. ~ 2.2.44
       44-2                                                   4ft                       4ft
                                     ftiftA!                            AS!       ft-Mftl
       fts         AS

2.4.1.           2014. 5. 8.                                  ftAft44
         44                    AS!                ft*fts                                 A
                                               1444                     ftftl         ft4
                ftftfts A S !
                    1 ! 1444                           ftft

2.4.2.                                       2014. 5. 4.                        ft*}
                                     1998!                           ft*                     1
                        AS!                                                              4
                                      4-444



2.5.                                                   AS!                       328,436,704

                            4 4 4 ftftft 1


                                              M                     44           As,
                                             ft!!A                                     ftl
                                                                                 EX-YOO-S1-00009

                                        - 7 -
                                      444                      ftft
                                                                  ftA f t ! A S !
ft!

           ftA!                                          1444                    ftMft
    4                                                  4Mft4          44,
                                                               ft4
ftftft 444                         2.6.1.4   4ft!,                                4*2
                                                                            ftft
1              4ft l ! * 2 A S !                        ft!44S                     ft!*
ft A f t ! A S !ft-i,ftA f t !ft!4

                                         2014. 5. 6.                     Aft
    44 " 1 f t !                                                  414            ft!!
                        AS!                             AA*, 4 f t ! A S !
           ft42!                                                                 4ft
                        2010!
                    ftA!4!ft*2[(D!0l!!°l*!v4
                                                       A f t !ft],
                                                                        Aft!       ftftl*
    ft*2     ft      AS!                                              4ft,2011!
                      ft    ft*2




                     4*2*                                            fts!
INC4 ft!                                                                          ft!ft
ft!4               ftHfl .2.7.1. ~ 2.7.2.4 4 f t !                                  4*
2*                                                        Aft! 1 ! !
ftMS ft!ft4                                                      4 * 2 * 4 ft*
                           ft ft ft**                  ft! A !              4!     AMM
                                                                             EX-YOO-S1-00010
                                                ft*                   4

2.7.1.               2014. 5. 14.                           Aft ftftftftft "1447}
                ft4S                      ft!A] ft***                  ftASftft              ft
         ft                                                                           ftASM
                                            ftftft                                            4



2.7.2.                 ft         ft          2014. 5. 6.     ftft4           ft4 Aft
         ft!                      ft***   ftft7}*2ft4       ftMS                             ftft
                        44ft                ftftftft*    44ft!*,          ft***   ftAft


                              ft-*,
                            ftftft*,                    4ft           Aft Aft 19,862,077,987
                            4-4S                                      ftftsftsiNCft   41ft
                     ftMftA*                41*2M l                                       ft*4 !
                                           4ft*                           fttft ftftSM
         44 44ft ft*4
         tellP014.       5. 9.              AftftAS

2.8.         ft!A                         ftft!         2014. 5. 8.
         Aft ftftftftft                    ft*7}2lE] AM                                      ft
       ft! ftft*                                      44ft!*, 144
           ft!                              ft-ftE*          4***4
                                                 1 4 4 4ftftftfts 1
       !ft."*




                                                                                      EX-YOO-S1-00011
3.

3.1.      ft    ft                     Aftft                   ft         €ftA!            ftAft
                       € ft
                  ftsAASA ftftftft                            ft

3.2. Aft       Aft ftftAM ft A 433*4 ft!!, ftAft
                            ft!                   ftA
          P


       ftA 4 3 3 *
                             ftA€ Aft4          ftftl ftft€47}
                            ftlftft. ft, ftft€42 AAA ftft ASAft!ft
         1 f t ! 1 f t ft** AAA

       ftA 4 3 0 *
                                       AA 4 f t !                           ftA**
3.3. ft€4 :if*                              ftftftft                € 1   ftftft, ftftftft 147}
       ft!                                             ft€€
3.4.                       ftft!   ftftft
               ftftft   ftftft                                                       ftftA ft
       ftft AAA!                                                            ftftft ftft4
       !                                                       ftft* ftftft       A ! ftSAft
       ftift-




4. ftft

4.1. A                           ftA                    ft!                                 ft*
                                                                                     EX-YOO-S1-00012

                                              -         -
              ftftojx}                                                                  ft
        ftft€44



5.                                    ft ft              ftAAA,                          4

                               ftA                                ftAMHftx^.^       ftftftM

      A A !                           ft ftA7]ft

                                     2014.    6.   19.


         A ft ft ft ft ft       ftft

ft! 1. ft41A             ftftx], ft! ft

     2. ft*              ftftx], ft! ft




                                                                                EX-YOO-S1-00013
EX-YOO-S1-00014
EX-YOO-S1-00015
EX-YOO-S1-00016
       >




                             ft^

ft,7
           'At




                 ft   ft




                           EX-YOO-S1-00017
EX-YOO-S1-00018
                           MINISTRY OF JUSTICE
                              Republic of Korea
Attorney General
Department of Justice
United States of America



          Supplemental Record of Case for YOO Hyukkee


On behalf of the Korean Government, I , H W A N G Kyo-Ahn, the Korean
Minister of Justice,

1. hereby request, pursuant to the Extradition Treaty between the
Government of the Republic of Korea and the Government of the United
States of America, the extradition of YOO Hyukkee who is accused of
violating the Act on the Aggravated Punishment, etc. of Specific Economic
                        so that this case can be prosecuted i n accordance
w i t h the relevant laws of the Republic of Korea.

2. hereby confirm that the Korean Government certifies this supplemental
document for the extradition of YOO Hyukkee by sealing, signing and
impressing the official seal of the Korean Minister of Justice on this
document.



                             Seoul, Republic of Korea

                             June 24, 2012

                             H W A N G Kyo-Ahn
                             Minister
                             (Seal of the Minister of Justice)

                             LEE Sung-kyu
                             Director, International Criminal Affairs Division
                             (Duly Authorized by the Minister)




                                                                      EX-YOO-S1-00019
                     STATEMENT OF CONFIRMATION


I,     JEONG     Soon    Shin,      Prosecutor        of t h e Incheon            District
Prosecutors' O f f i c e ("Incheon                   i n Korea hereby c e r t i f y the
f o l l o w i n g supplementary    document i n support o f t h e                          for
the    extradition       o f YOO Hyuk Kee from               t h e United States of
America t o the Republic o f Korea pursuant t o t h e E x t r a d i t i o n
Treaty between the Republic o f Korea and the United States of
America, which became e f f e c t i v e on December 20, 1999.


1.     BACKGROUND INFORMATION
1.1.      The crime i n t h i s case i s corporate crime. However, i t i s
         different      from    typical      corporate crime           committed       by a
        normal company, so there are some aspects t h a t you cannot
        understand i f you view t h i s case from a t y p i c a l p o i n t o f
        perspective             corporate
1.2.      Therefore, you need t o know a few t h i n g s i n order t o
        understand t h i s
1.2.1.     First,    YOO       Byung   Eyn, the f a t h e r        o f YOO       Hyuk Kee,
         created a c e r t a i n C h r i s t i a n group which i s regarded as a
        heresy      within      Christian      circles      o f Korea        and has an
        absolute     power over         i t s followers         as t h e c u l t     leader.
       After      2010, YOO         Hyuk     Kee succeeded            h i s father f o r
       p r a c t i c a l purposes and i s c u r r e n t l y l e a d i n g the r e l i g i o u s



1.2.2.     Second, executives, employees and shareholders o f every
         single company involved i n t h i s case are a l l f o l l o w e r s o f
         the above r e l i g i o u s c u l t . One o f t h e most notable f a c t s


                                              1
                                                                                      EX-YOO-S1-00020
         about t h i s        group i s t h a t            i t seeks t o square economic
         activities          with religion.                Offerings are             collected      from
         followers a l l over the country and managed a l l together so
         as      to    be     used      for acquisition              of    a     new      company      or
         expansion of business. The church organizations scattered
         throughout the country act as dealers t h a t s e l l                                products
         of      affiliate          companies            where      followers          work     for     a
         relatively           low     wage from            which    they       make an        offering
         g i v i n g away p a r t of t h e i r already low income t o the church.

1.2.3.        T h i r d , while YOO         Byung Eyn and YOO             Hyuk Kee are a t the
         top      of    a l l affiliate              companies,           thereby        having        and
         e x e r c i s i n g decision-making               rights       such as        the r i g h t   to
         appoint board members, they do not claim o r exercise such
         r i g h t s i n p u b l i c , instead they p u l l the s t r i n g s of KIM
         Bae,     the CEO of                      Holdings         (the h o l d i n g company) and
         exercise the r i g h t s through KIM P i l
1.2.4.        Fourth,        the      boards        of      directors          and      auditors       of
                            companies do not f u n c t i o n w e l l and even e x t e r n a l
         auditors           are    f o l l o w e r s who    unquestionably             obey the        Yoo
                       leaving the companies w i t h no
1.3.      Due      t o the d i s t i n c t i v e nature of                this       case, CEOs and
         other executives of a f f i l i a t e                   companies, once asked f o r
         money by YOO              Byung Eyn and h i s f a m i l y , could not r e s i s t .
         When g e t t i n g such money i l l e g a l l y from a f f i l i a t e companies,
         YOO      Byung Eyn           and     his     f a m i l y disguised            the    money     as
         business           consulting fees,               trademark        licensing          fees     or
         advisory fees.               Even though the Yoo                 f a m i l y accumulated a
         f o r t u n e i n the aforementioned                    way,     individual         income of


                                                      2
                                                                                                 EX-YOO-S1-00021
         each family member reported t o the t a x a u t h o r i t y from 1999
         to 2013 i s as below:


                    Name (Age)                                  Current     Status                          Income

                                                                                                                 billion)
  1         YOO      Byung Eyn (74)                 Still        a t l a r g e i n Korea                     4.55
  2      YOO      Chong              (49)           YOO    Byung               daughter,                     9.19
                                             e x t r a d i t i o n hearing     underway i n
                                                                    France
  3         YOO      Dae Kyoon (45)                       YOO    Byung              son,                         13
                                                    still        a t l a r g e i n Korea
  4         YOO      Hyuk Kee   (43)                      YOO    Byung                                      30 . 86
                                            Total                                                            57.6




1.4.       Most of the                       companies are small i n size and the
         companies          listed      below       are          bigger       than         others.     The
         companies paid out handsomely f o r business consulting fees,
         trademark          licensing       fees        or advisory                fees      while    they
         recorded          modest      profits        i n 2013.             Such     a     thing     never
        happens i n an ordinary company.
                                                                                                           KRW

billion)
      Company             Business          Asset               Liability          Revenue           Net


                in         Marine            33                    26.6               32             0.4
      Marine              transport

                           Health            52                    27.4              18 . 5          -1.4
                       supplements



                           Health            49 . 3                21.6               43             1.7
                       supplements

                       distribution
                i                           178 . 3                97 . 6            105.8            1


                                                    3
                                                                                                   EX-YOO-S1-00022
       Ahae              Paint              49.5                32.3             79 . 3           2.5

1.5.      From     around        2011,      YOO        Hyuk      Kee     and     YOO      Byung     Eyn
         established companies named Ahaepress                             Inc. and        Ahaepress
         France i n the United States and France r e s p e c t i v e l y so as
         to have photographs taken by YOO                           Byung Eyn compiled f o r
         e x h i b i t i o n i n the U.S.     and hold an extravagant e x h i b i t i o n
         abroad      (YOO    Byung Eyn            held        the e x h i b i t i o n s   i n Louvre
         Museum      and     Chateau        de     Versailles            by    making       generous
         f i n a n c i a l c o n t r i b u t i o n s w i t h the money c o l l e c t e d from h i s
         followers).         Then,       they          sold      the      photographs          to       an
         affiliate       company named                             Centric L i f e '       based i n
         Korea      at      high     prices,           thereby          amassing          about         KRW
         44,600,000,000 of advanced payments i n three years. I n the
         meantime,       Hemato Centric                Life       bought       YOO     Byung
         photographs i n q u a n t i t y w i t h the money invested by other
         affiliate       companies or borrowed from banks and made i t s
         financial       s t r u c t u r e weaker, r e s u l t i n g          i n poor     financial
         c o n d i t i o n of other a f f i l i a t e companies which had invested
         i n the above company.

1.5.1.     There i s no demand f o r YOO                      Byung                  photographs i n
         the     photograph market a t a r t auctions i n Korea which i s
         worth less than KRW             2,000,000,000 a year and YOO Byung Eyn
         has no professional background as a photographer i n Korea
         Moreover,       followers and a f f i l i a t e companies have already
         run     out of purchasing power. For these reasons, most of
         his    photographs bought by Hemato Centric L i f e s i t dormant
         in a

1.5.2.     The     company's business                  model       i s questionable as i t
         purchased photographs taken by an unknown photographer f o r
                                                   4
                                                                                               EX-YOO-S1-00023
       an asking p r i c e so as t o make p r o f i t from s e l l i n g those
       photographs      t o customers.         What    i s worse,    the company
       pursued such business without having conducted a market
       research or seeking advice from outside experts and paid
       whopping KRW 44,600,000,000 t o the Yoo f a m i l y                  i n just
       three years. I t i s obvious, therefore, t h a t the Yoo f a m i l y
       took advantage o f t h i s business model t o embezzle money
       from the a f f i l i a t e company, j u s t as they d i d w i t h business
       consulting           and trademark l i c e n s i n g
1.6.    CEOs o f                companies i n c l u d i n g KIM Han-sik (CEO o f

                        Marine), GO Chang-hwan               (CEO o f          Group),
       SONG Guk-bin       (CEO o f Dapanda) , LEE Gang-se               (CEO o f Ahae) ,
       and    BYEON Gi-chun          (CEO of                      have been a l l
       i n d i c t e d w i t h d e t e n t i o n on charge o f g i v i n g money t o YOO
       Hyuk Kee and h i s f a m i l y under t h e p r e t e x t o f business
       consulting fees, trademark l i c e n s i n g fees, e t c . YOO Hyuk
       Kee    has accomplice         relations        with    most o f t h e above
       persons. A f t e r YOO Byung Eyn, and h i s sons, YOO Dae Kyoon
       and YOO Hyuk Kee founded the holding company named
       Holdings, they took c o n t r o l o f major a f f i l i a t e companies
       through              Holdings and Dapanda as
       YOO Dae Kyoon and YOO Hyuk Kee owned 19.44% o f
       Holdings shares r e s p e c t i v e l y while KIM Heakyung owned 6.29%
       of    the company, and then they had                       Holdings r e t a i n
       42.18% of                  and 44.82% of Ahae, thereby dominating
       the    companies.      They    also     had                  own 39.4%          of
                        Marine, thereby dominating t h e company. YOO
       Dae Kyoon held 32% o f Dapanda and had Dapanda own 18.21%


                                           5
                                                                              EX-YOO-S1-00024
       of      Chonhaiji and 31% o f                  thereby dominating the two


1.6.1.      Even though YOO Hyuk Kee does not have any l e g a l r i g h t
         t o the properties of a f f i l i a t e companies, he has powerful
         influence         over    the CEOs        of a f f i l i a t e     companies    as
       mentioned          above and demanded money from them under the
       p r e t e x t o f business consulting fees, trademark                    licensing
         fees, payments f o r photographs,                etc. so as t o withdraw
       money from a f f i l i a t e companies and keep the money. Such an
         act     falls     under the category o f embezzlement under the
         Criminal Act i n Korea.

1.6.2.        I n p a r t i c u l a r , YOO Hyuk Kee became the h e i r o f YOO Byung
         Eyn as h i s older brother YOO Dae Kyoon indulged i n a r t and
         d r i f t e d apart from h i s f a t h e r , and took the lead i n the
         aforementioned crimes by e s t a b l i s h i n g                    Holdings and
         forming a complicated s t r u c t u r e among a f f i l i a t e companies
         as     set forth         above   together w i t h       KIM P i l Bae, PARK
                          KIM Dong-hwan, e t c .


2.     RELEVANT EVIDENCE FOR CHARGE OF YOO HYUK KEE
2.1.      Supplementary           evidence      t o the previous               extradition
         request         includes the f o l l o w i n g    statements        by relevant
       persons. I n a d d i t i o n , each company's accounting documents
         show d e t a i l e d records o f
2.2.      Semo Co., L t d . , which i s an a f f i l i a t e              company o f Semo
         Group where YOO Byung Eyn served as Chairman, a l l e g e d l y
       p a i d a t o t a l o f KRW 1,225,000,000 as business                    consulting
                  t o Key S o l u t i o n which i s a sole p r o p r i e t o r s h i p o f YOO


                                               6
                                                                                     EX-YOO-S1-00025
         Hyuk Kee, t h e r e b y                            t h e same amount o f money. As

         shown i n paragraphs                                         YOO    Hyuk Kee,          taking

         advantage o f t h e f a c t t h a t h i s f a t h e r YOO Byung Eyn i s t h e

         Chairman o f                 Group, o r d e r e d GO Chang-hwan, t h e CEO o f

                 t o s i g n a business c o n s u l t i n g s e r v i c e c o n t r a c t            as a

         means t o embezzle money from t h e company, and i t has been

         p r o v e n t h a t no a c t u a l c o n s u l t a t i o n s e r v i c e was    provided.

2.2.1.      On May 8, 2014, a t t h e Incheon DPO,                          PARK                      who

         was i n charge o f g e n e r a l a f f a i r s and f i n a n c i a l m a t t e r s o f

         Key S o l u t i o n under t h e d i r e c t i o n o f YOO Hyuk Kee, made t h e

         following          statements            to        prosecutor       PARK        Gwang-hyeon:

         "There       are only          three       employees         including          me     i n Key

         S o l u t i o n , b u t none o f us have any academic o r p r o f e s s i o n a l

         background i n business c o n s u l t i n g .                A business           consulting

         fee     was merely a means t o c o l l e c t                  money i l l e g a l l y       from

         Semo,      Moreal       Design,          and       Chonhaiji.      YOO     Hyuk       Kee    was

         behind       a l l this."        This      statement        proves        the a l l e g a t i o n

         that      Semo, Moreal            Design,          and   Chonhaiji         paid       business

         consulting         fees t o Key S o l u t i o n          and embezzled t h e money.

         On May 9, 2014, PARK S e u n g - i l was i n d i c t e d w i t h                      detention

         f o r embezzlement as an accomplice t o YOO                              Hyuk Kee and i s

                           on

2.2.2.      On A p r i l     25, 2014, a t t h e Incheon DPO,                       GO        Chang-hwan,

         the      CEO      of     Semo,          made       the   following         statements         to

         p r o s e c u t o r LEE J i n - h o :    "Semo Group p a i d KRW           250,000,000 i n

         2010 and KRW            300,000,000 i n 2011, 2012, and 2013 t o Key

         Solution         (CEO: YOO        Hyuk Kee) as b u s i n e s s c o n s u l t i n g           fees,

         upon r e q u e s t o f PARK S e u n g - i l o f Key S o l u t i o n . "                 " I and


                                                        7
                                                                                                 EX-YOO-S1-00026
         PARK S e u n g - i l decided o n a business c o n s u l t i n g f e e w i t h o u t

         having estimates           from o t h e r companies compared and w i t h o u t

         taking      into     account       Key                        level    of

         performance r e c o r d s ,      reliability,         and t h e need f o r d o u b l e

         consulting

2.2.2.1.      On May 6, 2014, a t t h e Incheon DPO, above GO Chang-hwan

         made t h e f o l l o w i n g statements t o p r o s e c u t o r        CHOE Won-seok:

         "Key    Solution provided             business c o n s u l t i n g services         once

         o r t w i c e a y e a r i n w r i t i n g . The c o n s u l t i n g s e r v i c e d i d n o t

         deserve a l a r g e amount o f c o n s u l t i n g f e e s , and c o u l d have

         been o b t a i n e d b y o u t s o u r c e d s e r v i c e s . " On May 9, 2014, GO

         Chang-hwan was a r r e s t e d           f o r t h e aforementioned          facts o f

         c r i m e and i s c u r r e n t l y on

2.2.3.     On A p r i l 30, 2014, a t t h e Incheon DPO, KIM Gyu-seok, who

         leads      t h e Management          Support         Team     o f Semo,      made t h e

         following        statements        t o prosecutor            CHOE Won-seok:          "YOO

         Hyuk Kee was p a i d a l a r g e amount o f c o n s u l t i n g f e e e v e r y

         month, b u t he p r o v i d e d        business       consulting service             only

         once     o r twice       a year.       The b u s i n e s s    consulting       t h a t he

         p r o v i d e d c o u l d have been e a s i l y found o n t h e i n t e r n e t , a n d

         no o t h e r c o n s u l t i n g s e r v i c e was

2.2.4.     On May 1 , 2014, a t t h e Incheon                        DPO, JO Seon-ae, a n

         employee        o f Semo         made        the following            statements       to

         prosecutor          CHOE      Won-seok:         "Even         though     the

         financial        statements         indicate         that      i t sliability         was

         higher      than    e q u i t y and i t s o p e r a t i n g    profit     was o n t h e

         d e c l i n e , t h e company p a i d KRW 300,000,000 t o Key S o l u t i o n

         e v e r y y e a r as a c o n s u l t i n g s e r v i c e f e e , a d d i n g up t o KRW


                                                  8
                                                                                           EX-YOO-S1-00027
                                 i n f o u r y e a r s , which was excessive, because

         PARK S e u n g - i l and o t h e r s t o l d t h e company t o do so under

         the     direction         o f YOO        Hyuk Kee.           Moreover,       although the

                                                 d i d n o t g e t any b e t t e r        even

         h a v i n g such h i g h - p r i c e d c o n s u l t i n g    services,         t h e company

         did     not replace the consulting                         firm.      I t was       f a r from



   2.3.        Moreal Design, which i s an                                        company o f Semo

               Group where YOO Byung Eyn served as Chairman, a l l e g e d l y

               paid       a     total       of      KRW      1,225,000,000             as      business

               consulting          fees        t o Key       Solution        which        is a        sole

               p r o p r i e t o r s h i p o f YOO Hyuk Kee, t h e r e b y embezzling t h e

               same       amount         of      money.        As      shown        in      paragraphs

                                         YOO     Hyuk               taking      advantage        of the

               f a c t t h a t h i s f a t h e r YOO Byung Eyn i s t h e Chairman o f

               Semo Group and h i s e l d e r s i s t e r YOO Chong Somena i s t h e

               CEO     o f Moreal         Design,         signed a          business        consulting

               service        contract         as a means t o embezzle money                          from

               Moreal Design, and i t has been p r o v e n t h a t no a c t u a l

               c o n s u l t i n g s e r v i c e was p r o v i d e d . An e x t r a d i t i o n r e q u e s t

               f o r YOO      Chong Somena has been made t o France. She was

               arrested         in       Paris,       France,         and      is     currently          on

               e x t r a d i t i o n hearing.

2.3.1.     On May 14, 2014, a t t h e Incheon DPO,                           HA Myeong-hwa, t h e

         CEO    o f Moreal          Design,        made t h e f o l l o w i n g       statements t o

         prosecutor           HONG Seong-jun:             "YOO      Hyuk Kee and YOO                Chong

         Somena s i g n e d t h e b u s i n e s s c o n s u l t i n g          service       agreement

         and     YOO     Hyuk      Kee     was     paid     KRW       20,000,000 e v e r y month


                                                     9
                                                                                                  EX-YOO-S1-00028
         However,        there       i s no o f f i c i a l    record   showing     that the

         company r e c e i v e d c o n s u l t i n g

2.3.2.     On May 12, 2014, a t t h e Incheon DPO, PARK Hwa-sun, an

         employee i n charge o f a c c o u n t i n g i n Moreal Design made t h e

         following         statements          t o prosecutor      HONG Seong-jun:         "YOO

         Hyuk Kee s i g n e d          a consulting           service   contract    with   YOO

         Chong Somena and HA Myeong-hwa. B u t I do n o t know whether

         Key S o l u t i o n p r o v i d e d   consulting

2.4.      Ahae Co., L t d . , which i s an a f f i l i a t e              company o f Semo

         Group where YOO Byung Eyn served as Chairman,                              allegedly

         p a i d a t o t a l o f KRW 1,225,000,000 as b u s i n e s s              consulting

         f e e s t o Key S o l u t i o n which i s a s o l e p r o p r i e t o r s h i p o f YOO

         Hyuk Kee, t h e r e b y embezzling t h e same amount o f money. As

         shown i n paragraphs                                      YOO Hyuk            taking

         advantage o f t h e f a c t t h a t h i s f a t h e r YOO Byung Eyn i s t h e

         Chairman o f Semo Group, o r d e r e d LEE Sang-hwan, t h e CEO o f

         Ahae t o s i g n a trademark l i c e n s e c o n t r a c t         as a means t o

         embezzle money f r o m t h e company, and i t has been p r o v e n

         that      no a c t u a l      activities        under    t h e trademark     license

         c o n t r a c t were f o u n d .

2.4.1.      On May 8, 2014, a t t h e Incheon DPO, PARK S e u n g - i l made

         the     f o l l o w i n g statements          t o prosecutor    PARK Gwang-hyeon:

         "YOO Hyuk Kee o r d e r e d me t o r e c e i v e           1.6% o f revenue

         Ahae as a r o y a l t y payment f o r i t s trademark, so I t o l d LEE

         Seong-hwan,          t h e CEO o f Ahae, t h a t we s h o u l d           follow the

         o r d e r o f YOO Hyuk Kee s i n c e he i s t h e s o n o f YOO Byung Eyn.

         We     signed       a    contract        and t h e company        paid     trademark

         r o y a l t i e s . The r o y a l t y payment was d e c i d e d n o t based on a


                                                   10
                                                                                      EX-YOO-S1-00029
         g e n e r a l way o f e s t i m a t i o n ,    b u t based on YOO Hyuk



2.4.2.     On May 4, 2014, a t t h e Incheon DPO, LEE Seong-hwan, t h e

         CEO o f Ahae, made t h e f o l l o w i n g statements t o p r o s e c u t o r

         JANG                  "The company's            employees        got together t o

         c r e a t e t h e company name Ahae i n 1998, b u t YOO Hyuk Kee

         o r d e r e d t h r o u g h PARK S e u n g - i l t o make r o y a l t y payments as

         he r e g i s t e r e d t h e trademark i n 2009. They c o u l d n o t r e s i s t

         because YOO Hyuk Kee i s t h e son o f Chairman YOO Byung Eyn

         so t h a t t h e y s t a r t e d p a y i n g h i m trademark

2.5.      Onnara Shopping a l l e g e d l y p a i d a t o t a l o f KRW 328,436,704

         t o Key S o l u t i o n which i s a s o l e p r o p r i e t o r s h i p o f YOO Hyuk

         Kee as trademark r o y a l t i e s .           LEE Ho-seop,         t h e CEO o f t h e

         company a t t h e t i m e when t h e crime was committed                        (in the

         previous        request        f o r extradition,            BYEON      Gi-chun was

         m i s t a k e n l y mentioned as t h e CEO o f t h e company) ,                       to

         respond t o t h e summons s e r v e d on h i m b y t h e i n v e s t i g a t i v e

         a u t h o r i t y and has been o u t o f c o n t a c t up u n t i l now. A copy

         o f t h e trademark l i c e n s e c o n t r a c t , a c c o u n t i n g documents o f

         Onnara Shopping such as l e d g e r s f o r accounts, and t h e f a c t

         that     no a c t u a l     activities         under     t h e trademark        license

         contract       between Key S o l u t i o n          and o t h e r    companies were

         f o u n d prove t h a t Onnara Shopping made t h e r o y a l t y payments

         t o YOO Hyuk Kee a l t h o u g h t h e r e was no use o f trademark i n

         a normal way.

2.6.       Chonhaiji        Co., L t d . , w h i c h      i s an a f f i l i a t e    company o f

         Semo      Group       where      YOO     Byung       Eyn     served         as Chairman,

         allegedly paid            KRW 1,235,426,771 and KRW                   200,000,000 t o


                                                   11
                                                                                          EX-YOO-S1-00030
         Key S o l u t i o n which i s a s o l e p r o p r i e t o r s h i p o f YOO           Hyuk

         Kee as trademark            royalties         and business c o n s u l t i n g        fees

         r e s p e c t i v e l y , t h e r e b y embezzling t h e same amount o f money

         f r o m t h e company. As shown i n paragraph 2.6.1.,                         YOO     Hyuk

         Kee,     taking     advantage        o f the fact         that     his father           YOO

         Byung Eyn i s t h e Chairman o f Semo Group, o r d e r e d BYEON

         Gi-chun, t h e CEO o f                          t o s i g n a trademark          license

         c o n t r a c t and a b u s i n e s s c o n s u l t i n g s e r v i c e c o n t r a c t as a

         means t o embezzle money f r o m t h e company, and i t has been

         p r o v e n t h a t no a c t u a l r e c o r d s about t h e use o f t r a d e m a r k

         and t h e business c o n s u l t i n g s e r v i c e s were found.

2.6.1.     On May 6, 2014, a t t h e Incheon DPO,                        BYEON Gi-chun made

         the     following       statements         t o p r o s e c u t o r KIM

         "Chairman YOO Byung Eyn gave me a                           at                      and so

         I had no o t h e r c h o i c e b u t t o pay trademark r o y a l t i e s                  as

         r e q u e s t e d by h i s son YOO       Hyuk Kee. The trademark                 royalty

         payment was           i n name o n l y .      I t was      actually       a means t o

         embezzle money from                               The company was no l o n g e r

         a b l e t o pay money under t h e p r e t e x t o f trademark r o y a l t i e s

         as    t h e N a t i o n a l Tax S e r v i c e d e c i d e d around A p r i l      o r May

         2010    t h a t YOO    Hyuk Kee, h a v i n g s p e c i a l r e l a t i o n s h i p     with

         the    company        (the major        shareholder o f                        Holdings

         which     owns 42.81%         of                        s h a r e s ) , c o u l d n o t be

         paid     trademark       royalties       by C h o n h a i j i    and such payments

         should      be    taxed.       Then     i n February            2011, t h e      company

         s t a r t e d p a y i n g YOO Hyuk Kee KRW           20,000,000 a month under

         the pretext of consulting




                                                  12
                                                                                             EX-YOO-S1-00031
2.7.                       which i s an a f f i l i a t e d     company o f Semo Group

         where YOO Byung Eyn s e r v e d as Chairman, a l l e g e d l y                paid a

         total     o f KRW 19,862,077,987 t o Ahaepress I n c . (CEO: YOO

         Hyuk Kee) as an advanced payment f o r photographs. As shown

         in      paragraphs                                 YOO     Hyuk                taking

         advantage o f t h e f a c t t h a t h i s f a t h e r YOO Byung Eyn i s t h e

         Chairman o f Semo Group, o r d e r e d BYEON Gi-chun ( t h e CEO o f

         C h o n h a i j i ) t o c o l l e c t money from o t h e r a f f i l i a t e companies

         o f Semo Group i n t h e f o r m o f p a i d - i n c a p i t a l i n c r e a s e , e t c .

         so as t o r a i s e funds f o r YOO Byung Eyn's e x h i b i t i o n t o be

         h e l d a t Chateau de V e r s a i l l e s ,      and t o t r a n s f e r t h e money

         to     Ahaepress I n c . so as t o use t h e money as advanced

         payments

2.7.1.        On May 14, 2014, a t t h e Incheon DPO, PARK S e u n g - i l made

         the     following      statements        t o prosecutor        PARK     Gwang-hyeon:

         "YOO Hyuk Kee o r d e r e d t h e CEOs o f a f f i l i a t e          companies o f

         Semo Group t o r a i s e money i n t h e form o f p a i d - i n               capital

         increase,        etc. telling            them    to sell      YOO     Byung      Eyn's

         photographs.        The CEOs h a d no o t h e r           choice      b u t t o obey

         because YOO Hyuk Kee i s t h e son o f YOO Byung

2.7.2.        On May 6, 2014,          a t t h e Incheon DPO, BYEON Gi-chun, t h e

         CEO      of                      made         the following        statements       to

         prosecutor        KIM                           "YOO   Hyuk    Kee o r d e r e d t h e

         affiliate       companies o f Semo Group t o r a i s e              funds f o r YOO

         Byung     Eyn's     photo     exhibition         t o be h e l d    a t Chateau de

         Versailles.       He c o l l e c t e d   KRW 11,024,000,000 from              Dapanda,

                       Media, Onzigoo and Semo which a r e t h e a f f i l i a t e

         companies       o f Semo Group            under      the pretext        of    paid-in


                                                  13
                                                                                        EX-YOO-S1-00032
       capital      increase; converted                           l o a n amounting      to    KRW

       2,800,000,000 t o new s t o c k s u b s c r i p t i o n payments; p a i d               KRW

       19,862,077,987 t o Ahaepress                  I n c . as      an advanced        payment

       for    YOO    Byung Eyn's photograph u s i n g                   the aforementioned

       money and t h e money o f                                When u s i n g t h e money t o

       buy     artistic          photographs,        they      did neither         know       what

       photographs t h e r e were n o r d e c i d e which photographs t h e y

       would     buy.      The     CEOs o f     the a f f i l i a t e    companies      had     no

       o t h e r c h o i c e b u t t o f o l l o w YOO    Hyuk Kee's o r d e r . "       On    May

       9, 2014, BYEON Gi-chun was a r r e s t e d f o r t h e above f a c t s o f

       c r i m e and i s c u r r e n t l y on

2.8.    On    May    8, 2014,        a t t h e Incheon DPO,             PARK S e u n g - i l made

       the    f o l l o w i n g statements t o p r o s e c u t o r PARK Gwang-hyeon as

       to    where YOO       Hyuk Kee used t h e embezzled money: "YOO                        Hyuk

       Kee    o r d e r e d me    t o t r a n s f e r t h e money overseas o r use t h e

       most o f t h e c o n s u l t i n g f e e s and          trademark r o y a l t i e s    paid

       by     affiliate           companies      for      buying         real    estate.        He

       purchased         luxurious       offices         and     apartments        in

       S e o u l , under t h e name o f YOO              Hyuk Kee;        bought    shares o f

                    H o l d i n g s , t h e h o l d i n g company o f Semo Group;              and

                         wired      t h e money i n t o        YOO   Hyuk               overseas

       bank



3.     APPLICABLE LAW              FOR CONSPIRACY
3.1.    I n o r d e r t o e s t a b l i s h t h e c r i m e o f embezzlement p u r s u a n t

       t o A r t i c l e 355(1) o f t h e C r i m i n a l A c t , t h e p e r s o n must be

       in    a p o s i t i o n o f having the custody o f another's p r o p e r t y .




                                                14
                                                                                         EX-YOO-S1-00033
       Therefore,        each     CEO     of affiliate            companies     under     Semo

       Group i s a p r i n c i p a l o f f e n d e r o f embezzlement i n t h i s case.

3.2.    However, A r t i c l e 33 o f t h e C r i m i n a l        Act states      a person

       may be punished as a c o - p r i n c i p a l            although t h e person i s

       n o t i n such a p o s i t i o n as

       A r t i c l e 33 of the Criminal Act

       To a p e r s o n who c o l l a b o r a t e s    i n t h e commission o f a c r i m e

       i n w h i c h person's s t a t u s      i s an element, t h e p r o v i s i o n s o f

       t h e p r e c e d i n g t h r e e A r t i c l e s s h a l l a p p l y even though t h a t

       p e r s o n l a c k s such s t a t u s : P r o v i d e d , That when t h e s e v e r i t y

       of    a punishment          varies      with      the                               the

       h e a v i e r punishment s h a l l n o t be imposed on t h a t p e r s o n who

       l a c k s such

       A r t i c l e 30 of the Criminal Act

       When two o r more persons have j o i n t l y                   committed a c r i m e ,

       each o f them s h a l l be punished as a p r i n c i p a l o f f e n d e r f o r

       t h e c r i m e committed.

3.3.    A l t h o u g h YOO     Hyuk     Kee    i s n o t t h e one who            committed

       embezzlement, he may be p u n i s h e d as a c o - p r i n c i p a l                with

       t h e CEOs o f a f f i l i a t e companies who a c t u a l l y embezzled t h e



3.4.    He i s p u n i s h a b l e as a c o - p r i n c i p a l w i t h CEO GO Chang-hwan

       for    embezzlement           from    Semo;       CEO   YOO     Chong    Somena f o r

       embezzlement           f r o m Moreal     Design;       CEO    LEE Jae-yeong f o r

       embezzlement           from      Ahae;         and   CEO      BYEON     Gi-chun     for

       embezzlement                Onnara Shopping and Chonhaij



                                  of YOO Hyuk Kee on


                                                15
                                                                                        EX-YOO-S1-00034
4.1.     A t t h e Incheon DPO, BYEON Gi-chun                          ( t h e CEO o f

        and    PARK S e u n g - i l      ( t h e employee            o f Key S o l u t i o n and

        director of                    H o l d i n g s ) , who have been i n d i c t e d and

        are    currently     on t r i a l ,       told       p r o s e c u t o r HONG

        t h a t t h e person i n t h e photograph a t t a c h e d i s YOO Hyuk Kee

        whom     they    know         and made           a     statement        i n their         own




       I hereby c e r t i f y t h a t the                                 a r e a l l t r u e t o my

       knowledge. I am submitting                  this        statement o f

       being                      that        I    may        be punished           for falsely

       producing o f f i c i a l documents pursuant t o A r t i c l e 227 o f t h e

       C r i m i n a l Act of Korea.



                                        2014.      6. 19




                                                                Respectfully submitted by

                            P r o s e c u t o r JEONG Soon S h i n (signed               and     sealed)

                                          Incheon D i s t r i c t P r o s e c u t o r s ' O f f i c e




ANNEX:

     Two genuine and e x a c t c o p i e s o f BYEON                                    handwritten

     s t a t e m e n t and YOO Hyuk Kee's photograph

2.   One genuine        and e x a c t copy o f PARK                                     handwritten

     s t a t e m e n t and YOO Hyuk                photograph


                                                  16
                                                                                               EX-YOO-S1-00035
                                          STATEMENT




     I am BYEON Gi-chun, t h e CEO o f                                Co., L t d . , who has


     been i n d i c t e d          t h i s case and i s c u r r e n t l y on


2.   I know       YOO       Hyuk    Kee v e r y    well    because      we went     to    the


     Evangelical        Baptist        Church      together     since    I was a       first


     grader o f elementary


     The p e r s o n        i n t h e photograph       shown b y t h e p r o s e c u t o r i s


     s u r e l y YOO Hyuk Kee whom I know.




                                                                               June 15, 2014


                                                       BYEON Gi-chun




                                                  17
                                                                                     EX-YOO-S1-00036
Photograph o f YOO Hyuk Kee




            18
                              EX-YOO-S1-00037
EX-YOO-S1-00038
Photograph of YOO Hyuk Kee




            19
                             EX-YOO-S1-00039
EX-YOO-S1-00040
                                     STATEMENT




     I am PARK S e u n g - i l who worked as an employee o f Key S o l u t i o n


     w h i c h i s a s o l e p r o p r i e t o r s h i p o f YOO Hyuk Kee, and I have


     been a r r e s t e d     t h i s case and am c u r r e n t l y o n


2.   I know YOO Hyuk Kee v e r y            well     because      I received      orders


     d i r e c t l y from YOO Hyuk Kee when I worked f o r Key S o l u t i o n .


3.   The p e r s o n    i n t h e photograph       shown b y t h e p r o s e c u t o r i s


     s u r e l y YOO Hyuk Kee whom I know.




                                                                          June 18, 2014


                                                   PARK S e u n g - i l




                                           20
                                                                                 EX-YOO-S1-00041
Photograph o f YOO Hyuk Kee




            21
                              EX-YOO-S1-00042
EX-YOO-S1-00043
